Per Curiam.
In three separate instances the respondent applied the moneys of his clients to his own use with the intention of replacing the same before being called upon to account therefor. He has admitted his misconduct and has repaid the moneys so converted.
The respondent should be suspended for one year, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., Untermyer, Dore, Coen and Callahan, JJ.
Respondent suspended for one year.